Dismissed and Memorandum Opinion filed May 1, 2008







Dismissed
and Memorandum Opinion filed May 1, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00496-CV
______________
 
CHADRICK S. HENDERSON, Appellant
 
V.
 
CLAUDIO GUZMAN and FLORA GUZMAN, Appellees
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 840412
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 9, 2007.  On April 3, 2008, we abated
the appeal pursuant to appellant=s request so that the parties could
complete a settlement agreement.  On April 21, 2008, appellees filed a motion
to dismiss the appeal because the settlement agreement had been finalized.  See
Tex. R. App. P. 42.1.  Therefore,
we reinstate the appeal and grant the motion.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 1,
2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.